Citation Nr: 0625108	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  05-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim seeking service connection 
for bilateral flat feet.  

2.  Entitlement to service connection for bilateral flat feet 
based upon the reopened claim.  

3.  Entitlement to service connection for a bilateral knee 
disability, including as secondary to flat feet.  

4.  Entitlement to service connection for a bilateral hip 
disability, including as secondary to flat feet.  

5.  Entitlement to service connection for a low back 
disability, including as secondary to flat feet.  

6.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active naval service from July 1945 to 
October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In July 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to his advanced 
age of 78.  

The issue of whether new and material evidence has been 
received to reopen the claim seeking service connection for 
bilateral flat feet is the subject of the present appellate 
decision by the Board.  The remaining issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for a foot disability 
was initially denied by the RO in August 1953 in an 
unappealed adjudication.  

2.  New evidence received since August 1953 is neither 
cumulative nor redundant of the evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim seeking service connection for bilateral flat feet.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for bilateral flat feet.  
38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board finds the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) or 
the implementing regulations.  

Entitlement to service connection for a bilateral foot 
disability was initially denied by the RO in August 1953.  
The evidence of record at that time, which included the 
appellant's service medical records, reflected no complaints, 
medical treatments, or findings in service indicative of a 
bilateral foot disability, and the report of the appellant's 
discharge medical examination in October 1947 made no mention 
of arch supports and reflected a normal clinical evaluation 
for both feet.  Moreover, the appellant had not responded to 
the RO's written request in June 1953 that he submit evidence 
that the claimed disability had been incurred in service and 
had continued from the date of his discharge from active 
service in October 1947 up until the present time.  Although 
informed of his appellate rights with respect to this 
determination, the appellant did not initiate an appeal in 
accordance with the instructions contained in the RO's letter 
to him dated August 19, 1953.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The appellant initiated an attempt to reopen the claim 
seeking service connection for bilateral flat feet in October 
2003.  In support of this attempt to reopen, the RO had 
sought to obtain the medical records of the appellant's 
current private chiropractor.  Instead, this individual 
submitted a letter dated in November 2003 in which it was 
stated that she had treated the appellant since May 1989 for 
various complaints.  The chiropractor then went on to say in 
this letter that "[i]n reviewing this patient's file[,] the 
persistent arch, foot, heel spur and Achilles tendon 
weaknesses date back to his years in the service (U.S. 
Navy)."  The actual medical records or files showing 
treatments for flat feet going back to service, if any, have 
not been submitted despite the RO's request for this crucial 
evidence.  To the extent that the chiropractor's cited 
"file" consists solely of a bare transcription of the 
appellant's verbal accounts of his own, otherwise 
uncorroborated version of his medical history (which seems 
very likely), this evidence would not very credible or 
probative.  Cf. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, presuming the credibility of this statement 
for the purpose of the present analysis, the Board has 
concluded that the October 2003 letter from the appellant's 
private chiropractor represents new and material evidence 
sufficient to reopen the claim.  

Accordingly, the claim seeking service connection for 
bilateral flat feet will be reopened.  


ORDER

New and material evidence having been received, the claim 
seeking service connection for bilateral flat feet is 
reopened.  


REMAND

By rating action dated in January 2006, the RO denied the 
appellant's claim seeking service connection for asbestosis.  
The Board views the appellant's written statement dated in 
June 2006 as a timely notice of disagreement with that 
determination.  This warrants a remand for the purpose of 
issuing a statement of the case on that issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

In addition, following the issuance in January 2005 of the 
statement of case in the present appeal, the RO obtained and 
reviewed extensive VA outpatient treatment records dating 
from August 2004 to September 2005 in connection with other 
pending claims filed by the appellant.  However, these 
medical records also contained information relevant to the 
remaining issues currently on appeal, and the RO failed to 
issue a supplemental statement of the case in the present 
appeal covering this additional medical evidence.  

The Board also notes that the VCAA was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Unfortunately, the notice letter issued by the RO to the 
appellant on November 20, 2003, fails to meet the 
requirements of the VCAA with respect to the remaining issues 
on appeal.  This letter does not tell the appellant to submit 
all relevant evidence in his possession, and it does not 
inform the appellant of what the evidence must show in order 
to substantiate his various service connection claims.  
Although an attachment setting forth "What evidence must 
show" was supposed to be attached to the November 2003 
letter, the file copy of record does not have such an 
attachment, and the Board cannot assume that such an 
attachment was sent to the appellant.  Furthermore, the 
November 2003 letter does not reflect the required VCAA 
notice concerning disability ratings and effective dates set 
forth in Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 
(2006).  

Finally, the appellant needs to be clearly and specifically 
told that, if he or his chiropractor has competent medical 
evidence clinically demonstrating the presence in service of 
either flat feet or the other claimed disabilities, or 
demonstrating continuous symptomatology relating to any or 
all of the claimed disabilities from his discharge from 
service in October 1947 up to the present, or X-ray evidence 
of arthritis in the knees, hips, and/or low back dating from 
within one year of service, he needs to submit this medical 
evidence to VA in support of the present claims.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
statement of the case to the appellant on 
the issue of his entitlement to service 
connection for asbestosis, together with 
instructions on how to perfect an appeal 
to the Board on this issue.  

2.  The AMC or the RO should also issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current service 
connection claims, to include notice that 
the appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess/Hartmann v. 
Nicholson, 19 Vet. App. 473 (2006).  This 
notice letter should also specifically 
tell the appellant that, if he or his 
chiropractor has competent medical 
evidence clinically demonstrating the 
presence in service of either flat feet 
or of the claimed disabilities of the 
knees, hips, or low back; or 
demonstrating continuous symptomatology 
relating to any or all of the claimed 
disabilities from his discharge from 
service in October 1947 up to the 
present; or X-ray evidence of arthritis 
in the knees, hips, and/or low back 
dating from within one year of service, 
he needs to submit this medical evidence 
to VA in support of the service 
connection claims currently on appeal.  

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any, including all relevant 
VA medical records pertaining to the 
appellant's treatment by VA for any of 
the claimed disabilities earlier than 
April 2003.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since March 2004.  This 
readjudication must specifically include 
a review of the VA outpatient treatment 
records dating from August 2004 to 
September 2005 which were received in 
September 2005, as well as all other 
pertinent evidence of record; and 
consider the medical opinion concerning 
the etiology of the appellant's current 
knee, hip, and low back disabilities 
offered by the appellant's private 
chiropractor in November 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


